Notice of Allowability
The following is a Notice of Allowability responsive to Applicant’s response/amendment filed 5
April 2021. As per the response filed 5 April 2021, claims 1-4 and 7-14 are amended; and Claims 16-18 are new. Claims 1-18 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of Applicant’s amendments to the claims, the claim objections are hereby withdrawn.
In light of Applicant’s amendments to the claims, the 112 rejections are hereby withdrawn.
In light of Applicant’s amendments to the claims, the 101 rejections are hereby withdrawn and the application is allowed.

Allowable Subject Matter
Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.

Claims 1, 10 and 11
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim. The prior art of record fails to define a method for determining a microbiological risk level in a food batch of a plurality of sets(s) of samples (N), the method comprising:
by a sampling device of a system for determining the microbiological risk level in the food batch, obtaining microbiological sampling data from the plurality of sets of samples that are taken from a food packaging machine, determining a zero-inflated binomial (ZIB) distribution of the microbiological sampling data comprising:
 determining ZIB distribution parameters (n, p) comprising a first parameter (p) and a zero-inflation parameter (n), wherein determining the ZIB distribution parameters comprises: 
determining cumulative relative frequencies (f0, fl, f2,.., fx) for a number of occurrences (0, 1, 2, ..., x) of defective samples in respective sets of samples, wherein the cumulative relative frequency of non-defective samples is determined as fo, 
calculating a vector of a sub-set of zero-inflation parameters (π) of k+1 elements according π = [0, 1*f0/k, 2*f0/k, ..., k*f0/k], 
calculating a vector of a sub-set of first parameters (p) based on the sub-set of zero-inflation parameter (n) according to:

    PNG
    media_image1.png
    61
    130
    media_image1.png
    Greyscale

 for the vector pair (p, π) in the sub-set of first parameters and the sub-set of zero-inflation parameters, determining a square error between said cumulative relative frequencies and cumulative theoretical probabilities Px of having ≤ x occurrences over N samples for a ZIB distribution with the respective vector pair (p, n) as parameters, and
determining the zero-inflation parameter (π) and the first parameter (p) as the vector pair providing the least square error, 
the processor being further configured to:
by the processor, determining the ZIB distribution based on the first parameter (p) and the zero- inflation parameter (n), 
by the processor, detecting (110) a deviation from the ZIB distribution for a subsequent food batch of samples for determining the microbiological risk level based on said deviation, and
by the processor, sending a control instruction to the food packaging machine to control operation of the food packaging machine responsive to the microbiological risk level.

Applicant's remarks filed in the amendment filed 5 April 2021 are compelling and commensurate with both the original disclosure and the claims as amended.

The most closely applicable prior art of record is referred to in the Office Action mailed 3 December 2021 as Duarte et al. (Impact of Microbial Count Distributions on Human Health Risk Estimates). Duarte discloses a method for quantitatively measuring the microbiological risk levels in samples through the through zero-inflated binomial distribution. While Duarte is similar to the instant application in many respects, there are clear patentable distinctions. Duarte employs a zero-inflated distribution to measure microbiological levels in samples, but Duarte fails to:
determine cumulative relative frequencies (f0, fl, f2,.., fx) for a number of occurrences (0, 1, 2, ..., x) of defective samples in respective sets of samples, wherein the cumulative relative frequency of non-defective samples is determined as fo, 
calculating a vector of a sub-set of zero-inflation parameters (π) of k+1 elements according π = [0, 1*f0/k, 2*f0/k, ..., k*f0/k], 
calculating a vector of a sub-set of first parameters (p) based on the sub-set of zero-inflation parameter (n) according to:

    PNG
    media_image1.png
    61
    130
    media_image1.png
    Greyscale

 for the vector pair (p, π) in the sub-set of first parameters and the sub-set of zero-inflation parameters, determining a square error between said cumulative relative frequencies and cumulative theoretical probabilities Px of having ≤ x occurrences over N samples for a ZIB distribution with the respective vector pair (p, n) as parameters, and
determining the zero-inflation parameter (π) and the first parameter (p) as the vector pair providing the least square error, 

 Accordingly, Lafferty fails to teach or disclose cumulative relative frequencies, a vector of a sub-set of zero-inflated parameters and a vector of first parameters to use in the following equation for calculating a vector pair: 
    PNG
    media_image1.png
    61
    130
    media_image1.png
    Greyscale
. Additionally, Duarte fails to disclose a processor for sending a control instruction to the food packaging machine to control operation of the food packaging machine responsive to the microbiological risk level, as required by the claims.

Also, the instant claims provide a processor controlled operation of a food packaging machine responsive to the determined and calculated microbiological risk level. Similar to the claims found eligible in Diamond v. Diehr, the instant claims are not directed to a mathematical algorithm or an improved method of calculation, but rather an improved process for controlling the operation of the food packaging machine by solving a practical problem of quality control in filling a food packaging machine responsive to a determined microbiological risk level. The relationship between the determined and calculated microbiological risk level and the control operation of the food packaging machine not only provides an improved and tangible solution, but also integrates a judicial exception (i.e. mathematical algorithms and mathematical calculations) by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claims 2-9 and 12-18
Claims 2-9 and 12-18 depend from allowable claims 1, 10 and 11 and recite further limiting features. Claims 2-9 and 12-18 are allowable for reasons consistent with those identified with respect to claims 1, 10 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683